per curiam:
 Mediante Per curiam de 12 de abril de 1999, censuramos enérgicamente a los abogados Fred H. Martínez y Lawrence Odell por incurrir en conducta con-traria al Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispositivo de que “[e]l abogado debe ajus-tarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas”. Nuestra decisión estuvo basada en que incontro-vertidamente quedó demostrado que ambos abogados sus-*638cribieron bajo juramento, en escritura pública, hechos cuya falsedad conocían(1) Nos piden reconsideración.
HH
Los licenciados Martínez y Odell fundamentan su soli-citud en varios planteamientos. Examinémoslos. Primero, aducen que en 1981, año en que otorgaron la escritura pú-blica, el alcance del Canon 35 del Código de Ética Profesio-nal, supra, a la luz de la jurisprudencia existente, estaba limitado a actuaciones de abogados que ejercían ante los tribunales o como notarios. Nos dicen que nuestra decisión es una ampliación del alcance del Canon 35, supra, que amerita ser aclarada. Segundo, sostienen que el quejoso Ledo. Ralph Sierra Jr., conocía la supuesta conducta inde-bida desde años atrás y no hizo nada. Tercero, exponen que el licenciado Sierra Jr. excluyó de su queja al licenciado Colorado —aun cuando éste incurrió en la misma conduc-ta— y tal proceder selectivo representa, de por sí, conducta antiética que debemos rechazar. Finalmente, insinúan par-cialidad de este Tribunal, al calificar como “sorprendente” que no hayamos censurado al licenciado Colorado.
Por su parte, en su comparecencia, el Procurador General —cuya posición inicial fue la que avalamos — , nos plan-tea ahora que existen declaraciones indicativas de que el quejoso licenciado Sierra Jr., conocía los hechos desde que ocurrieron y no, desde 1992, según afirmó en su queja. Por esta razón, nos invita a que reevaluemos.
Además, los Ledos. Marco A. Rigau, Antonio J. Colorado, José L. Calabria, e Ignacio Rivera han solicitado in-tervenir como amicus curiae. El licenciado Rigau señala que los abogados Martínez y Odell no faltaron a la verdad ni hubo en su ánimo intención de engañar al licenciado Sierra Jr. Dice conocerlos desde hace mucho tiempo, y nos *639da fe de su integridad y honestidad. Asimismo, plantea que a la luz de las comparecencias de los licenciados Colorado y Calabria, el quejoso licenciado Sierra Jr. pudo haber incu-rrido en conducta constitutiva de perjurio. Por su parte, el Colorado niega que al suscribir la escritura pública en 1981 hubiera intención de mentir o engañar. Insiste en que la inconsistencia con la verdad fue una inadvertencia o error; y califica de injusta nuestra decisión. Mientras, los licenciados Calabria y Rivera, entre otras cosas, conciben la actuación de los licenciados Martínez y Odell como un mero error “de juicio o de forma”, no reñido con los postu-lados éticos. Asimismo, sugieren parcialidad de este Tribunal, destacando que nuestra decisión crea una apariencia de inequidad, pues no disciplinamos al licenciado Colorado, aun cuando éste también suscribió la misma escri-tura pública objeto de la declaración falsa.(2)
HH i — I
De entrada, aclaramos las coordenadas adjudicativas de nuestra decisión del pasado 12 de abril. Constituye un evento más, en una serie de procedimientos judiciales y disciplinarios que involucran a varios abogados que labo-raron en el disuelto bufete de abogados “Martínez, Odell, Calabria y Sierra”. La disolución de dicha sociedad profe-sional en 1992, dio génesis a una larga cadena de disputas judiciales entre los abogados querellados y los abogados excluidos del nuevo bufete creado por Martínez y Odell, en unión al Ledo. José L. Calabriad(3)
El primero de los casos que requirió nuestra interven-ción fue Belk v. Martínez, 146 D.P.R. 215 (1998). Allí resol-vimos que los demandados Fred Martínez, Lawrence Odell, José L. Calabria y la sociedad profesional compuesta *640por ellos —“Martínez, Odell y Calabria”— habían discrimi-nado contra los Ledos. John T. Belk Arce y Margarita Se-rapión por razón de matrimonio. Reconocimos a los deman-dantes Belk-Serapión derecho a ser indemnizados bajo la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151.
Subsiguientemente, resolvimos la presente queja. Que-dan pendientes dos (2) quejas disciplinarias: Caso Núm. AB-98-44 instado por los Ledos. Juan R. Cancio, Luz Vela y Brunilda Rodríguez, del bufete de abogados “Martínez, Odell y Calabria”, contra los Ledos. Margarita Serapión y John T. Belk Arce; y el Caso Núm. AB-98-99, promovido por el licenciado Sierra Jr. contra Martínez y Odell. En esta última, se aduce que Martínez y Odell mintieron bajo juramento en el proceso judicial por discrimen por razón de matrimonio que los abogados Serapión y Belk Arce insta-ron, y este Tribunal adjudicó. En su oportunidad, decidire-mos esta queja, y el valor adjudicativo que debemos confe-rirle al dato de que en Belk v. Martínez, supra, avalamos las determinaciones de hechos del foro de instancia, que entre otras, no creyó el testimonio de los licenciados Mar-tínez y Odell. (4)
*641Una tercera queja por conducta profesional impropia contra los licenciados Martínez, Odell y Lamoso presen-tada en marzo de 1998, por hechos aparentemente ajenos a los conflictos que existen entre las partes involucradas en esta queja, fue desistida luego de formalizarse un acuerdo de transacción que incorporó, además, la disposición de va-rias demandas pendientes ante la Comisión Federal de Comunicaciones. In re Fred H. Martínez y otros, Caso Núm. AB-98-42; véase, In re Applications of Westel Samos, Inc., y Westel, L.P., Caso Núm. FCC 99M-3.(5)
Ciertamente, la multiplicidad de procedimientos judi-ciales habidos entre las partes nos obliga a examinar con cautela los méritos de cada una de las quejas ante nuestra consideración, tal y como abogan los querellados Martínez y Odell. Aun así, sus argumentos en reconsideración y en las comparecencias especiales, nos convencen que debe subsistir la sanción que los censura.
H-f HH
El mandato del Canon 35 del Código de Ética Profesional, supra, es claro(6) todo abogado tiene la ineludible *642obligación de ajustarse a la fidelidad de los hechos tanto en su gestión profesional —ya sea como notario o como abo-gado litigante— así como en sus gestiones personales. In-cluye actuaciones en las que se despoja de su toga de abo-gado y convierte en cliente de otro abogado.
Ceñirse a la verdad según el Canon 35 del Código de Etica Profesional, supra, va más allá que ocasionar perjuicio a tercero o deliberadamente defraudar o engañar. Se infringe este deber deontológico con el hecho objetivo de faltar a la verdad en funciones propias de un abogado o cuando, actuando como ciudadano común, se pretende realizar actos o negocios de trascendencia jurídica. Más que un ideal irrealizable, la verdad es atributo inseparable del ser abogado y, sin ésta, no podría la profesión jurídica justificar su existencia.
Los querellados Martínez y Odell no controvierten el dato esencial de que los hechos que consignaron en la es-critura pública no eran veraces. Su alegato principal de que se trató de una simple inadvertencia no convence. Se trata de un hecho material lo suficientemente importante en el contexto general que motivó la otorgación de la escri-tura pública, como para que no pasara desapercibido. De hecho, en su comparecencia el otro otorgante licenciado Colorado, reconoce que para no incurrir en la falta que motivó nuestra enérgica censura “quizás se debió haber aclarado con más énfasis que se firmaba dicha escritura para retro-traerse al momento de constituirse el plan, y que por eso se decía que éramos solamente tres (3) socios”. Comparecen-cia Especial del Ledo. Antonio J. Colorado, pág. 3.
Por otro lado, la falta de veracidad de los otorgantes, independientemente de su intención y de si se ocasionó daño a tercero, es inexcusable dado el .sitial preferente que nuestro ordenamiento otorga a los instrumentos públicos. Por su condición de abogados, conocían cabalmente la naturaleza del acto que realizaban. In re Colón Ramery, 133 D.P.R. 555 (1993). Tenían la obligación de brindar al nota-*643rio los hechos exactos que declaraban. Su responsabilidad no puede ser subestimada con el eufemismo de que se trató de “un mero error de juicio” o “de forma”. Faltaron clara-mente a la verdad, y no quedan excusados aludiendo a las motivaciones que pudo haber tenido el licenciado Sierra Jr. al formular la presente queja.
Sobre el quejoso, licenciado Sierra Jr., —conociera o no el contenido exacto de la escritura desde que se otorgó— lo cierto es que ello es inmaterial para la determinación de si los abogados Martínez y Odell violaron el Canon 35 del Código d e Ética Profesional, supta.
Independientemente de su inmaterialidad, aunque a simple vista las versiones ofrecidas por el licenciado Sierra Jr. y los licenciados Calabria y Colorado parecen conflicti-vas, un examen cuidadoso de los documentos sometidos re-fleja que las comparecencias de los licenciados Calabria y Colorado no refutan cabalmente la posición de Sierra Jr. de que conoció el contenido exacto de la escritura pública en el año 1992, cuando obtuvo copia del plan de pensiones del bufete y de la escritura pública otorgada en 1981. Si bien el licenciado Calabria sostiene en contrario —que el licen-ciado Sierra Jr. conocía el contenido del plan y de la escri-tura pública desde el mismo momento en que se otorgó — , sus alegaciones en todo momento se circunscriben a aducir que el licenciado Sierra Jr. conocía o debió haber conocido su contenido. Comparecencia del Procurador General, pág. 2. Ello es insuficiente para refutar lo expuesto por el licen-ciado Sierra Jr.
Finalmente, no podemos pasar por alto las insinuacio-nes de parcialidad que se nos atribuye. No sólo son alta-mente impropias, sino que en nada desvirtúan la falta de veracidad de los licenciado Martínez y Odell. Como seña-lamos previamente, la consideración de las quejas discipli-narias contra los involucrados en los hechos que dieron base a nuestra decisión de 12 de abril pasado no ha finalizado. Somos plenamente conscientes de que el been-*644ciado Colorado suscribió también la escritura pública en la que los licenciados Martínez y Odell vertieron información falsa. Al igual que ambos, el licenciado Colorado en su mo-mento responderá por su conducta.
Por los fundamentos expuestos, se dictará sentencia para proveer no ha lugar a la moción de reconsideración de los licenciados Martínez y Odell.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López emitió opinión disidente. El Juez Asociado Señor Corrada del Río reconsi-deraría y limitaría la sanción a una amonestación. El Juez Asociado Señor Fuster Berlingeri no intervino.
— O —

 Específicamente resolvimos que faltaron a la verdad al suscribir la escritura pública Núm. 68,


 Intervención, Ledo, licenciado Calabria, pág. 2; Intervención, licenciado Rivera, págs. 4-5.


 Los abogados se asociaron bajo el nombre “Martínez, Odell y Calabria”.


 En específico, el tribunal de instancia consignó en su sentencia:
“El testimonio del licenciado Fred Martínez en cuanto a su conocimiento sobre el matrimonio entre Belk y Margarita Serapión fue contradictorio: [e]n la deposición que se le tomó no mencionó en ningún momento que Rodríguez Poggi le había infor-mado sobre el matrimonio. La teoría de los demandados que después cambió es a los efectos que ninguno de los demandados conocía del matrimonio entre éstos hasta tanto se obtuvo el certificado de matrimonio de dichos cónyuges. A preguntas de la licenciada Berkan durante el juiciof,] el licenciado Martínez testificó solamente de los rumores. No obstante[,] cuando su abogada la licenciada Belaval le interroga [é]l menciona por vez primera la conversación con Rodríguez Poggi y que éste le informa del matrimonio de Belk y la licenciada Serapión.” Breve relación procesal, determi-naciones de hechos, conclusiones de derecho y sentencia, caso Civil Núm. KAC-92-0820, esc. 2.
Asimismo, concluyó:
“99. El único otro testigo que los demandados presentaron para ofrecer una explicación relacionada con el despido de John Belk fue el demandado Lawrence Odell quien testificó que no tenía confianza en John Belk. Los hechos narrados por Odell no nos merecen credibilidad y de haber ocurrido los mismos no se desprende en forma alguna que den base para cuestionarse la confianza de Belk.
*641“101. No le damos credibilidad al testimonio de Lawrence Odell a los efectos [de] que en marzo de 1992, John Belk supuestamente fue donde él y le dijo que ‘people are choosing sides’ y que el escogería el lado de Sierra.” Breve relación pro-cesal, determinaciones de hechos, conclusiones de derecho y sentencia, pág. 20.


 Otros procesos judiciales generados por la disolución de la sociedad profesio-nal son: Sierra y otros v. Martínez y otros, (caso Civil Núm. KPE 92-0228); Martínez y otros v. Sierra y otros, (caso Civil Núm. KAC 92-0558). Además, en el Tribunal Federal se instó Serapión v. Martínez y otros, (caso Civ. Núm. 93-1790).


 En lo pertinente dispone:
“La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
“No es sincero ni honrado el utilizar medios que sean inconsistentes con la ver-dad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho....
“El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. ...” (Enfasis suplido.)